Citation Nr: 1026859	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and depression, has 
been received.  

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas, in which the RO, in pertinent part, 
confirmed and continued a previous denial of service connection 
for PTSD.    

The Board notes that the Veteran was previously denied service 
connection for depression in a March 2004 rating decision.  A May 
2005 rating decision denied service connection for PTSD.  He did 
not appeal either decision and they became final.  In March 2008, 
he filed a claim for service connection for PTSD.  However, 
medical evidence associated with the claims file includes 
diagnoses of PTSD and depression/depressive disorder.  Given the 
diagnoses of record, the Board has characterized the issues on 
appeal as reflected on the title page.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record).

While, in the July 2008 rating decision on appeal, the RO 
reopened and adjudicated the merits of the claim for service 
connection for PTSD, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen the 
claim has been received, the Board has characterized the issues 
on appeal as reflected on the title page.

In February 2010 the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a March 2004 rating decision, the RO denied service 
connection for depression; although notified of the denial and 
his appellate rights in a March 2004 letter, the Veteran did not 
initiate an appeal.  

3.  In a May 2005 rating decision, the RO denied service 
connection for PTSD; although notified of the denial and his 
appellate rights in a May 2005 letter, the Veteran did not 
initiate an appeal.  

4.  Evidence associated with the claims file since the May 2005 
denial, when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim for service connection for an acquired 
psychiatric disorder, to include PTSD and depression, and raises 
a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The March 2004 and May 2005 denials of the claims for service 
connection for depression and PTSD, respectively, are final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The United States Court of Appeals for Veterans 
Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements apply to all 
elements of a claim.

Given the favorable disposition of the request to reopen the 
claim for service connection for a psychiatric disorder, to 
include PTSD, the Board finds that all notification and 
development actions needed to fairly adjudicate this claim have 
been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of a 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder; a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor(s); and credible supporting evidence that the 
claimed in-service stressor(s) actually occurred.  38 C.F.R. 
§ 3.304(f).   

The Board notes that the regulation pertaining to service 
connection for PTSD was revised, effective July 13, 2010.  If a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see 75 Fed. 
Reg. 39843 (July 13, 2010).   

Factual Background and Analysis

In May 2003 the Veteran filed a claim for service connection for 
depression.  In the March 2004 rating decision, the RO denied 
service connection for depression, on the basis that the medical 
evidence of record did not show that depression had been 
clinically diagnosed.  In January 2005, the Veteran filed a claim 
for service connection for PTSD.  In the May 2005 rating 
decision, the RO denied service connection for PTSD on the basis 
that the evidence did not show a confirmed diagnosis of PTSD and 
there was no verified in-service stressor or evidence that the 
Veteran engaged in combat.  

The Veteran did not initiate an appeal in regard to either the 
March 2004 or the May 2005 rating decisions; hence, those 
decisions are final as to the evidence then of record, and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for 
service connection in March 2008.  The provisions of 38 U.S.C.A. 
§ 5108 require a review of all evidence submitted by or on behalf 
of a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. Brown, 
9 Vet. App. 273, 282-3 (1996).   Here, as the claims for service 
connection for a psychiatric disorder are being combined pursuant 
to Clemons, the last final denial of the claim is the May 2005 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the May 2005 rating decision, there was no medical 
evidence of depression or PTSD.  Evidence associated with the 
claims file since the May 2005 rating decision includes records 
of VA treatment dated from February 2006 to October 2008.  These 
records reflect findings of and treatment for PTSD and 
depression/depressive disorder.  This evidence received since May 
2005 is neither cumulative nor redundant of the evidence 
previously of record.  While there was an April 2002 assessment 
of anxiety and grieve reaction of record at the time of the May 
2005 rating decision, the evidence did not show that the Veteran 
had a current diagnosis of a psychiatric disorder, to include 
PTSD.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (a 
successful service connection claim requires evidence of a 
current disability at the time of claim, as opposed to some time 
in the past).  The evidence received since May 2005 is new in 
that it was not previously considered in the May 2005 rating 
decision.  It is material in that it specifically relates to an 
unestablished fact necessary to substantiate the claim for 
service connection (i.e., current disability) and also raises a 
reasonable possibility of substantiating the claim.  Thus, the 
claim must be reopened.

Therefore, as new and material evidence has been received, the 
claim for service connection for a psychiatric disorder, to 
include PTSD, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for a psychiatric disorder, to include PTSD, has been 
received, to this limited extent, the appeal is granted.

REMAND

The Board's review of the claims file reveals that further action 
on the claim remaining on appeal is warranted.  

During the February 2010 hearing, the Veteran testified that he 
first sought VA treatment for PTSD in the 1990s.  However, the 
only records of VA treatment currently associated with the claims 
file are dated from February 2006 to October 2008.  In addition, 
the Veteran testified that he completed a 12 week PTSD training 
program at the Little Rock VA Medical Center (VAMC) and a July 
2008 report of contact reflects that the Veteran indicated that 
he had finished the PTSD program at the Fort Roots VAMC 
(presumably, the North Little Rock VAMC).  However, complete 
records of treatment from the 12 week PTSD program are not of 
record.  Rather, a February 2008 record of treatment indicates 
that the Veteran had entered the outpatient PTSD group therapy 
program, but, the only subsequent records of VA treatment 
associated with the claims file are psychiatry medication 
management notes dated in April and October 2008.  In addition, 
during treatment in April 2008, the Veteran reported that he was 
going to the Pine Bluff Clinic; however, no records of treatment 
from this facility have been associated with the claims file.  As 
any outstanding records of VA treatment are potentially pertinent 
to the appeal and within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Veteran contends that he has PTSD related to his service in 
Vietnam.  His service personnel records confirm that he served in 
Vietnam from July 1970 through April 1971.  In an undated 
stressor statement, the Veteran reported that his compound came 
under attack at various times, and his convoy came under attack. 
He also described a serviceperson who was killed in action.  
During the February 2010 hearing, the Veteran again described in-
service stressors of his convoy being attacked and his compound 
coming under attack.  He testified that the most fearful time was 
when the convoys came under attack, and that he was in constant 
fear, as he heard mortar rounds day and night and saw helicopters 
attacking.  

The Veteran was afforded a VA examination to evaluate his claim 
for service connection for PTSD in April 2009.  He described 
nightmares, but the examiner commented that he could not elicit 
reports of nightmares involving a particular incident that was 
traumatic.  The Axis I diagnosis was PTSD not found.  In 
commenting on the diagnosis, the examiner noted that, while the 
Veteran reported nightmares, they did not seem to relate to a 
traumatic episode and he did not report intrusive thoughts.  

Despite the finding of the April 2009 VA examiner, the Board 
notes that records of VA treatment dated from February 2006 to 
October 2008 include diagnoses of and treatment for PTSD, 
however, the diagnosis was not made by a psychologist or 
psychiatrist.  In light of the fact that the claim is being 
remanded to obtain outstanding treatment records, and, 
considering the recent revision of 38 C.F.R. § 3.304(f), the 
Board finds that a new VA examination would be helpful.  See 
38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for a psychiatric disorder, to 
include PTSD.  Of particular interest are 
records of treatment from the Pine Bluff 
CBOC, and the Little Rock and North Little 
Rock VAMCs (to include records from the 
1990s and any records regarding a 12 week 
PTSD program).  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
scheduled for a VA psychiatric examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist performing the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluation for Post-Traumatic 
Stress Disorder Examination, revised on 
April 2, 2007, and following any other VA 
guidelines that may be published pursuant 
to the revised 38 C.F.R. § 3.304(f)(3) 
(effective July 13, 2010); see 75 Fed. Reg. 
39843 (July 13, 2010).  Following 
examination of the Veteran and a review of 
the record, the psychologist or 
psychiatrist should identify any current 
psychiatric disability, to include PTSD.  
In regard to any such diagnosed disability, 
the psychologist or psychiatrist should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that such disability 
is related to service.  

The examining psychiatrist or psychologist 
should indicate whether any stressor 
claimed by the Veteran is related to a fear 
of hostile military or terrorist activity 
and the psychiatrist or psychologist should 
address whether that stressor is adequate 
to support a diagnosis of PTSD; and, if so, 
should provide an opinion as to whether the 
Veteran's symptoms are related to the 
claimed stressor.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental 
statement of the case before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


